Allowable Subject Matter
Claims 1-12, 14-21 are allowed.  The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior arts found do not teach the limitation “.....prior to the retrieving: learning, by the processing system, the characteristic of the media element based on an analysis of a plurality of samples comprising at least one of: a plurality of images depicting the media element, a plurality of audio segments depicting the media element, or a plurality of text segments depicting the media element; learning, by the processing system, the limit on the characteristic of the media element based on an analysis of the plurality of samples; and encoding, by the processing system, the characteristic and the limit on the characteristic in the metadata” in combination with all other claim limitations. Independent claims 19 and 20 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Salmon et al. (US PGPub. No. 2016/0180379) (hereinafter Salmon) is the closest prior art found that teaches using a 3D model from the PMA repositories and the included metadata with information how to create the model’s shape, texture, interact-able actions, etc., to create an object based on the model and the metadata as the object to replace an object in a scene (e.g. replace the main character in a scene with the bunny rabbit created from the 3D model).  However, Salmon does not teach the above cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174